ANSTEAD, Chief Judge.
This is an appeal by the state of an order discharging Coleman, pursuant to the speedy trial rule, Florida Rule of Criminal Procedure 3.191. This court’s jurisdiction is based on Florida Rule of Appellate Procedure 9.140(c)(1)(E).
Coleman was arrested on February 24, 1983. He and four codefendants were charged under count I of an amended multiple-count information with trafficking in cannabis; the other counts did not involve Coleman. Trial was originally set for June 6, 1983 for Coleman alone, but reset for all defendants for July 8, 1983. At the unreported July 8 trial call, the codefendants requested a continuance which was agreed to by the state but strongly objected to by Coleman. Coleman also requested severance. The court reset the trial for October 3, 1983 and tolled speedy trial as to Coleman until that date.
On September 8, 1983, Coleman moved for discharge on speedy trial violations grounds and that motion was granted.
We believe that disposition of this case is governed by our decision in State v. Littlefield, 457 So.2d 558 (Fla.1984), Fourth District Court of Appeal Case No. 83-1987, *561opinion issued this same date. On the authority of Littlefield we affirm.
DOWNEY, J., concurs.
DELL, J., dissents without opinion.